UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1149



JAMES B. LLOYD, JR.; KIMBERLY LLOYD,

                                            Plaintiffs - Appellants,

          versus


GENERAL MOTORS CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cv-01495-CMC)


Submitted:   September 11, 2006        Decided:   September 28, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mandy D. Powers-Norrell, NORRELL & POWERS-NORRELL, LLC, Lancaster,
South Carolina, for Appellants. Robert D. Hays, Franklin P.
Brannen, Jr., Jennifer A. Simon, KING & SPALDING, LLP, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James B. Lloyd, Jr., and Kimberly Lloyd appeal a district

court order granting summary judgment to General Motors Corporation

(“GMC”), dismissing their products liability claim and denying

their motion for an extension of time to supplement the expert’s

disclosures.    On appeal, the Lloyds assert there was a genuine

issue of material fact with respect to their claim.      The Lloyds

further assert the district court’s order granting summary judgment

was premature and the order denying their motion for an extension

of time to supplement the expert’s disclosure was an abuse of

discretion.    Finding no error, we affirm.

          The grant or denial of summary judgment is reviewed de

novo.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

Summary judgment is appropriate when there is no genuine issue of

material fact, given the parties’ burdens of proof.    Fed. R. Civ.

P. 56(c); Anderson, 477 U.S. at 247-49. In determining whether the

moving party has shown that there is no genuine issue of material

fact, a court must assess the factual evidence and all inferences

to be drawn therefrom in the light most favorable to the non-moving

party.   Id., 477 U.S. at 255.

           We find the Lloyds failed to contradict in any fashion

GMC’s expert opinion that the air bag functioned properly.      The

Lloyds’ evidence regarding the speed of the vehicle at time of

impact was tenuous at best.


                                 - 2 -
           We further find the district court’s order granting

summary judgment was not premature.   The Lloyds should have filed

an affidavit under Rule 56(f) of the Federal Rules of Civil

Procedure stating the reasons why they had not had a chance to

complete discovery.   Harrods v. Sixty Internet Domain Names, 302

F.3d 214, 244-45 (4th Cir. 2002).

           We further find the district court did not abuse its

discretion in denying the Lloyds’ motion for an extension of time

in which to supplement the expert’s disclosures.    See Carefirst of

Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396

(4th Cir. 2003) (stating standard of review).      The Lloyds waited

for nearly six weeks after the report was due to seek an extension

of time.   Absent extraordinary circumstances, the district court

properly denied the motion.

           Accordingly, we affirm the district court’s order.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            AFFIRMED




                              - 3 -